Title: To Thomas Jefferson from Matthew Clay, 28 February 1803
From: Clay, Matthew
To: Jefferson, Thomas


          
            Sir
            Congress Hall 28th Feby: 1803
          
          There is now before the Senate a Bill for opening two land Offices in the Mississippi Territory which among other things impowers the President of the United States to appoint two Receivers of Public monies, one to be in the county of Adams, for this Office I beg leave to name Abner Green a person in all respects qualified to fill that place—Mr. Green is admited to be one of the best Accomptants in the Territory—he stands high in the confidence of the people of that Country—he is a man of integrity—attached to the republican party; & is an admirer of the measures of the present Administration—
          Not having noticed the appointment of Secretary in that Territory since Mr. Steel’s time expired beg leave to recommend Cato West—this gentleman’s literary talents are inferior to none in that quarter, he stands high in the confidence of the Republican party—he is a man of integrity warmly attached to the Constitution & the measures of the present Administration—
          I trust I shall stand excused with the President of the United States for the part which I take in the nomination of those Gentleman when he is informed that it is solicited by both the gentlemen & the Republican party of the Territory—
          With sentiments of high respect I am yr Ob: Servt.
          
            Mat. Clay
          
        